DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 30 December 2020, regarding the Iyer, et al. application.

Claims 45-66 are currently pending and have been fully considered.

	Allowable Subject Matter
Claims 45-66 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claim 45 recites a substrate of neuraminidase which is covalently linked to an electroactive active moiety via a linker selected from a polyvalent linking moiety having a valency from 3 to 16 or is a bivalent linking moiety comprising structures shown in the claim.  No prior art reference was found that taught or suggested this specific structure.  Therefore, claim 45 and its dependent claims are allowable over the prior art.  Independent claim 48 recites a kit comprising a substrate of neuraminidase which is covalently linked to an electroactive active moiety and an inhibitor of viral neuraminidase; which is not taught or suggested by any reference in the prior art.  Therefore, claim 48 and its dependent claims are allowable over the prior art.  Each of independent claims 52 and 62 recites a substrate of neuraminidase which is covalently linked to an electroactive active moiety via a bond that is cleavable by an enzyme to be detected; which is not taught or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
31 March 2021